©611Lk,'IduailL                                       07/19/2021



          IN THE SUPREME COURT OF THE STATE OF                         Case Number: DA 21-0059


                      MONTANA


                        No.DA-21-0059                    FLED
                                                          JUL 19 2021
                                                        Bowen Greenwood
STATE OF MONTANA,        )                            Clerk of Supreme  Court
                                                         State of M ontana

                         )
Plaintiff and Appellee,  )
                         )                  ORDER
      v.                 )
                         )
THOMAS RICHARD FERRIS, )
                         )
Defendant and Appellant. )
                         )


     Upon consideration of the motion by the Defendant and

Appellant Thomas Richard Ferris for an extension of time in

which to file and serve his opening briefin this matter because the

August 24, 2021 transcript of the district court proceedings were

not served on him by the court reporter until June 22, 2021, and

there being no objection from the State of Montana;

     It is hereby ORDERED that the Defendant and Appellant's

opening brief shall be filed and-served by September 6, 2021.




                                                                       1
     The Clerk of Court is directed to mail true copies of   is

order to all parties of record.

     DATED this /0/11ay of July, 2021.




                                   Chief Justice




                                                              2